Citation Nr: 9904338	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  98-07 929	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for multiple scars on 
the left arm, left thigh, and face with foreign bodies 
retained in the thigh, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The Board notes that the April 1998 VA examiner's opinion 
that the veteran is unemployable reasonably raises the issue 
of entitlement to a total disability evaluation based on 
individual unemployability.  This matter is referred to the 
RO for appropriate action.

 
FINDING OF FACT

The veteran's scars of the left arm, left thigh and face and 
retained foreign bodies have not objectively been shown to 
severely disfigure his face or to cause any functional 
limitation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
multiple scars on the left arm, left thigh, and face with 
foreign bodies retained in the thigh have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.118, Diagnostic Codes 7800, 7804, 7805 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

By rating decision dated December 1946, the RO granted the 
veteran service connection and assigned him a 10 percent 
evaluation for multiple scars of the left arm, thigh and face 
with foreign bodies retained in the thigh.  The veteran 
contends that this evaluation, which still remains in effect, 
should be increased to reflect more accurately the severity 
of his symptomatology.  The Board acknowledges the veteran's 
contention; however, it must first decide whether the veteran 
has submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  

A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased evaluation.  See Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  As the veteran in this case has 
claimed that multiple scars of the left arm, thigh and face 
with foreign bodies retained in the thigh have worsened, his 
claim is deemed well grounded.  In addition, the Board is 
satisfied that the record contains all evidence necessary for 
an equitable disposition of this claim, and that the RO has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's scars with retained foreign bodies are 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  This code provides that a 10 
percent evaluation is warranted for scars that are 
superficial, tender and painful on objective demonstration.  
To be assigned a higher evaluation for scars that are not the 
result of a burn, the evidence must establish that the scars 
either severely disfigure the head, face or neck, or cause 
functional limitation of the parts affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7805.  

In this case, after the veteran filed his claim for an 
increased evaluation in September 1997, he underwent three VA 
examinations.  During the first (undated) examination, an 
examiner indicated that the veteran's scars were well healed 
and, in some cases, difficult to ascertain, and not tender.  
As well he noted that there were no muscular deformities 
associated with the scars, and that the old injuries were 
causing no problems.  During the December 1997 and April 1998 
examinations it was determined that the veteran's shrapnel 
injuries had caused arthritis of the left knee and bursitis 
of the left hip, conditions the RO subsequently service 
connected on a secondary basis.  However, it was not 
indicated by either examiner that the veteran's scars of the 
left arm, left thigh and face and retained foreign bodies of 
the thigh severely disfigured the veteran's face or caused 
any limitation of function. 

Having reviewed the above evidence of record and having 
considered the effect the disability at issue has on his 
earning capacity, 38 C.F.R. §§ 4.1, 4.2, 4.41, the Board 
finds that the schedular criteria for an increased evaluation 
have not been met.  It is clear that the veteran does not 
have scars that severely disfigure the head or cause 
limitation of function of the parts affected, and that his 
disability picture more nearly approximates the criteria 
required for a 10 percent evaluation.  Therefore, his claim 
for an evaluation in excess of 10 percent for multiple scars 
on the left arm, left thigh, and face with foreign bodies 
retained in the thigh must be denied.




ORDER

An evaluation in excess of 10 percent for multiple scars on 
the left arm, left thigh, and face with foreign bodies 
retained in the thigh is denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 Department of Veterans Affairs

